



Exhibit 10.16




 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made as of this 21st day of October, 2018, by and
between AGS, LLC, a Delaware limited liability company (“AGS” or the “Company”),
and Nicholas Paul Kimokeo Akiona (“Executive”). The Company desires to continue
employment with Executive and the Executive accepts employment on the following
terms and conditions. This Agreement supersedes and replaces any previous
agreements, express or implied, between the parties concerning employment
including but not limited to Employment Agreement dated February 23, 2015.


1.    EMPLOYMENT AND DUTIES OF EXECUTIVE


1.1    Employment. The Company agrees to employ Executive in the position of
Chief Financial Officer. Executive agrees to perform those responsibilities
assigned by the Company and render services necessary to protect and advance the
best interests of the Company.


1.2    Performance of Duties. Executive agrees to perform Executive’s duties and
obligations well and faithfully and to the utmost of Executive’s ability.
Executive agrees to devote full business time, attention, skill and effort to
the performance of the duties and responsibilities the Company may assign from
time to time. Executive will also comply with all Company rules, regulations and
policies.


1.3    Conflict of Interest. Executive may not, during the term of employment,
engage in any other activity, if it conflicts or interferes with or adversely
affects in any material respect the performance or discharge of Executive's
duties and responsibilities. Executive agrees that he will not engage in any
other gainful employment, business or activity without the written consent of
the Company.


2.    AT-WILL EMPLOYMENT


Executive is employed at will. That means Executive may leave the employ of the
Company, and the Company may terminate Executive’s employment at any time, for
any reason, with or without cause. Executive understands and agrees that there
are no express or implied agreements to the contrary and that this Section
cannot be amended or altered by any practice or oral statement made to
Executive. This Section may only be altered by a written instrument signed by
Executive and the Company specifically referring to this section of the
Agreement.


3.    COMPENSATION


3.1    Base Salary.    During employment, the Company agrees to pay Executive,
as compensation for all services to be rendered a base salary of $336,500.00 per
employment year (“Base Salary”). The Base Salary will be paid in substantially
equal payments pursuant to the payroll practices of the Company, less deductions
or amounts required by law, deductions for contributions for benefits, and other
deductions authorized by Executive. The Base Salary will be prorated for the
month in which employment commences or terminates, and for any employment year
less than twelve (12) months in duration. The Base Salary will be reviewed by
the Company and may be increased from time to time by the Company in its
absolute discretion. Executive’s Base Salary may only be decreased if a
Company-wide decrease is implemented for all senior leadership positions and in
such an event may only be decreased by the same proportion used for all senior
leaders.
4.    BONUS AND BENEFITS


4.1    Bonus. Executive is eligible to participate in the Company’s Management
Incentive Plan (“Plan”) at the C-Suite level subject to the terms and conditions
specified in the Plan document. The Company’s Chief Executive Officer will have
the sole discretion to set Executive’s annual target bonus under the Plan but in
no event will it be set





--------------------------------------------------------------------------------





at less than 75% of Base Salary if 100% of target is achieved. The Company
maintains the absolute discretion to prospectively modify, amend or eliminate
the Plan. Bonus eligibility under the Plan is dependent on active employment
status at the time of bonus payout.


4.2    Benefits. Executive will receive vacation, health, dental, and other
benefits under the established plans and programs of the Company to the extent
Executive is eligible for participation based on applicable eligibility criteria
determined by the Company for all senior leadership positions. The Company
maintains the absolute discretion to modify, amend or eliminate all employee
benefits plans and programs.


4.3    Stock Options/Equity.    Nothing in this Agreement is intended to alter,
amend, or diminish any rights Executive currently has under any plan or
agreement relating to stock or stock options previously granted to Executive.


5.    SEVERANCE OBLIGATION UPON TERMINATION OF EMPLOYMENT


5.1    Termination for Cause, Death, Disability, or due to a Voluntary
Resignation without Good Reason. If Executive's employment is terminated for
Cause, as defined in Section 5.3 of this Agreement, terminates due to the death
or disability of Executive or terminates due to a voluntary resignation of
Executive without Good Reason, as defined in Section 5.4 of this Agreement,
Executive will be entitled to receive only the unpaid portion of Base Salary
accrued to the termination date and all of Executive's rights to compensation
under this Agreement will terminate as of that termination date. “Disability”
shall mean the absence of Executive from Executive’s duties with the Company on
a full-time basis for 90 business days within a one-year period as a result of
incapacity due to physical or mental illness that is determined to be permanent
by a physician selected by the Company or its insurers who is also reasonably
acceptable to Executive or Executive’s legal representative.


5.2    Termination Without Cause or Resignation for Good Reason. Notwithstanding
that Executive remains an at-will employee of the Company at all times, if the
Company terminates Executive’s employment without Cause or Executive resigns
employment for Good Reason, Executive will be entitled to receive the unpaid
portion of Base Salary accrued to the termination date. In addition, subject to
the signing by Executive of a general release of all claims against the Company
in a form and manner satisfactory to the Company (which must be signed by
Executive and become irrevocable on or prior to the 60th day following
Executive’s termination of employment) and subject to Executive’s compliance
with post-termination obligations and restrictive covenants set forth in Section
6 of this Agreement (including its subparts), Executive will be entitled to
receive severance pay equal to Executive’s Base Salary over an eighteen (18)
month severance period (meaning 150% of Executive’s Base Salary) which shall be
paid in substantially equal payments over 18 months pursuant to the payroll
practices of the Company, along with the pro-rated Managerial Bonus Plan payment
for the year in which Executive is terminated at the same time that the Company
pays all employees their annual bonuses (collectively the “Severance Payment”).


5.3    Definition of Cause. “Cause” shall mean the Executive’s termination of
employment based upon any one of the following, as determined in good faith by
the Company or the Board of Directors (the “Board”): (i) illegal fraudulent
conduct, (ii) conviction of or plea of “guilty” or “no contest” to any crime
constituting a felony or other crime involving dishonesty, breach of trust,
moral turpitude or physical harm to any person, (iii) a determination by the
Company or the Board that the Executive’s involvement with the Company would
have a negative impact on the Company’s ability to receive or retain any
licenses, (iv) being found unsuitable for, or having been denied, a gaming
license, or having such license revoked by a gaming regulatory authority in any
jurisdiction in which the Company or any of its subsidiaries or affiliates
conducts operations, (v) willful or material misrepresentation to the Company or
to members of the Board relating to the business, assets or operations of the
Company, (vi) refusal to take any action that is consistent with the Executive’s
obligations and responsibilities hereunder as reasonably directed by the Company
or the Board, if such refusal is not cured within five days of written notice
from the Company or the Board, or (vii) material breach of any agreement with
the Company and its affiliates, which material breach has not been cured within
30 days written notice from the Company or the Board.


5.4     Definition of Good Reason.    “Good Reason” means a material diminution
of Executive’s duties, title, reporting structure, or Base Salary; provided,
that, Executive may not terminate employment for Good Reason





--------------------------------------------------------------------------------





unless Executive provides written notice to the Company within 90 days after the
Executive’s first having knowledge of the Good Reason event, and the Company has
not cured such event within 30 days of receiving such notice.


6.
RESTRICTIVE COVENANTS



6.1    Confidentiality; Work Product. The term “Confidential Information” as
used in this Agreement means all information disclosed, before or after the
execution of this Agreement, by Company to Executive, as well as any information
to which Executive has access or that is learned, generated or created by
Executive, whether alone or jointly with others. Confidential Information
includes, but is not limited to: (i) source code and programming information,
including proprietary wireless and portable computer technology software; (ii)
licensing and purchasing agreements; (iii) client lists and other client data,
supplier lists, pricing information and fee schedules; (iv) employment,
management and consulting agreements and other organization information; (v)
trade secrets and other proprietary business and management methods; (vi)
competitive analysis and strategies; (vii) all other technical, marketing,
operational, economic, business, management, or financial knowledge, information
or data of any nature whatsoever relating to the business of Company, which has
been or may hereafter be learned, generated, created, or otherwise obtained by
Executive, alone or jointly with others, whether in written, electronic, oral,
or any other form; and (viii) any extracts therefrom. Confidential Information
shall not include: (i) information that at the time of disclosure is publicly
available, or information which later becomes publicly available through no act
or omission of the Executive; (ii) information that Executive independently
developed without the use of Company’s Confidential Information; or (iii)
information disclosed to Executive by a third party not in violation of any
obligations of confidentiality to the Company. Executive agrees to only use
Confidential Information for the purpose of performing his duties for the
Company within the course and scope of employment and will make no use or
disclosure of the confidential Information, in whole or in part, for any other
purpose. Executive agrees to keep confidential all Confidential Information and
to preserve the confidential and proprietary nature of the Confidential
Information at all times. In the event that Executive is requested or required
by subpoena or court order to disclose any Confidential Information, it is
agreed that Executive will provide immediate notice of such request to Company
and will use reasonable efforts to resist disclosure, until an appropriate
protected order may be sought, or a waiver of compliance with the provisions of
this Agreement granted. Upon the termination of Executive’s employment with
Company for any reason, Executive shall return all Confidential Information and
Company property in his possession including, without limitation, all originals,
copies, translations, notes, or any other form of said material, without
retaining any copy of duplicates thereof, and promptly to delete or destroy any
and all written, printed, electronic or other material or information derived
from the Confidential Information.


6.2    Work for Hire. Executive understands and agrees that, to the extent
permitted by law, all work, papers, reports, documentation, drawings, images,
product ideas, service ideas, photographs, negatives, tapes and masters thereof,
computer programs including their source code and object code, prototypes and
other materials (collectively, “Work Product”), including without limitation,
any and all such Work Product generated and maintained on any form of electronic
media, that Executive generates, either alone or jointly with others, during
employment with Company will be considered a “work made for hire,” and ownership
of any and all copyrights in any all such Work Product will belong to the
Company. In the event that any portion of the Work Product should be deemed not
to be a “work made for hire” for any reason, Executive hereby assigns, conveys,
transfers and grants, and agrees to assign, convey, transfer and grant to
Company all of Executive’s right, title, and interest in and to the Work Product
and any copyright therein, and agrees to cooperate with Company in the execution
of appropriate instruments assigning and evidencing such ownership rights.
Executive hereby waives any claim or right under “droit moral” or moral rights
to object to Company’s copyright in or use of the Work Product. Any Work Product
not generally known to the public shall be deemed Confidential Information and
shall be subject to the use and disclosure restrictions herein.


6.3    Inventions. Executive hereby assigns and agrees to assign to Company all
of Executive’s right, title, and interest in and to any discoveries, inventions
and improvements (each an “Invention,” and collectively, “Inventions”), whether
patentable or not, that Executive makes, conceives or suggests, either alone or
jointly with others, while employed by Company. Any Invention that was made,
conceived or suggested by Executive, either solely or jointly with others,
within one (1) year following termination of employment with Company and that
pertains to any Confidential Information or business activity of Company will be
irrebuttably presumed to have





--------------------------------------------------------------------------------





been made, conceived or suggested in the course of Executive’s employment and
with the use of the time, materials or facilities of Company. Any Invention not
generally known to the public shall be deemed Confidential Information and shall
be subject to the use and disclosure restriction herein.


6.4    Non-competition. While employed by the Company and for the Restricted
Period, Executive shall not (a) provide services that are the same as or similar
in function or purpose to the services Executive provided to the Company during
the Covered Period; or (b) provide such other services that are otherwise likely
or probable to result in the use or disclosure of Confidential Information; to a
business whose products and services include products and services offered by
the Company during the Covered Period (a “Competitive Business”) within any
jurisdiction or marketing area in which the Company or any of its subsidiaries
is doing business or has invested and established good will in demonstrating an
intent to do business during the Covered Period. Executives’ ownership of
securities of 2% or less of any publicly traded class of securities of a public
company shall not violate this Section. The “Restricted Period” shall be the
eighteen-month period following the date of Executive’s termination of
employment with Company. The “Covered Period” means the six (6) month period of
time immediately preceding the termination of Executive’s employment with
Company.


6.5    Non-solicitation. During the Restricted Period, Executive shall not,
directly or indirectly, (i) solicit for employment any individual who is then an
employee of the Company or its subsidiaries or who was an employee of the
Company or its subsidiaries within the Covered Period (a “Covered Employee”), or
(ii) contract for, hire or employ any Covered Employee earning at least $100,000
in annualized base compensation as of the Covered Employee’s most recent date of
employment with the Company. During the Restricted Period, the Executive shall
also not take any action that could reasonably be expected to have the effect of
encouraging or inducing any employee, representative, officer or director of the
Company or any of its subsidiaries to cease his or her relationship with the
Company or any of its subsidiaries for any reason. In addition, during the
Restricted Period, the Executive shall not, with respect to providing services
to a Competitive Business, solicit for business of, any person or entity who is
or was a customer of the Company or potential customer with whom the Company had
initiated contact, during the Covered Period.


6.6    Nondisparagement. At all times during Executive’s employment and
thereafter, Executive shall refrain from all conduct, verbal or otherwise, that
disparages or damages the reputation, goodwill, or standing in the community of
Apollo Management VIII, LP (“Apollo”), the Company or any of their respective
affiliates.


6.7    Remedies. The parties agree that the provision of this Section 6,
including its subparts (the “Covenants”) have been specifically negotiated by
sophisticated parties. Executive acknowledges and agrees that the Covenants are
reasonable in light of all of the circumstances, are sufficiently limited to
protect the legitimate interests of the Company and its affiliates, impose no
undue hardship on Executive, and are not injurious to the public, and further
acknowledges and agrees that Executive’s breach of the Covenants will cause the
Company irreparable harm, which cannot be adequately compensated by money
damages, and that if the Company elects to prevent Executive from breaching such
provisions by obtaining an injunction against Executive, there is a reasonable
probability of the Company’s eventual success on the merits. Accordingly,
Executive consents and agrees that if the Executive commits any such beach or
threatens to commit any breach, the Company shall be entitled to temporary and
permanent injunctive relief from a court of competent jurisdiction, without
posting any bond or other security and without the necessity of proof of actual
damages, in addition to, and not in lieu of, such other remedies as may be
available to the Company for such breach, including the recovery of money
damages. In the event that the Covenants shall be determined by any court of
competent jurisdiction to be unenforceable by reason of their extending for too
great a period of time, over too great a geographical area, or by reason of
being too extensive or vague in any other respect, they shall be interpreted to
extend only over the maximum period of time for which they may be enforceable
and/or over the maximum geographical areas as to which they may be enforceable
and/or to the maximum extent in all other respects as to which they be
enforceable, all as determined by such court in such action.


6.8    Acknowledgements. Executive acknowledges and agrees that nothing in this
Agreement shall prohibit the Executive from reporting possible violations of
federal or state law or regulation to or otherwise cooperating with or providing
information requested by any governmental agency or entity, including, but not





--------------------------------------------------------------------------------





limited to, the Department of Justice, the Securities and Exchange Commission,
the U.S. Equal Employment Opportunity Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal or state law or regulation. The Executive
does not need the prior authorization of the Company to make any such reports or
disclosures and the Executive is not required to notify the Company that the
Executive has made such reports or disclosures. Notwithstanding anything to the
contrary contained herein, the Executive will not be held criminally or civilly
liable under any federal or state trade secret law for any disclosure of
Confidential Information that is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney, and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding. If the Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, the Executive may
disclose the Company’s Confidential Information to the Executive’s attorney and
use the Confidential Information in the court proceeding if the Executive (A)
files any document containing the trade secret under seal; and (B) does not
disclose the Confidential Information, except pursuant to court order.


6.9    Survival. The provision of this Section 6 and all of its subparts shall
survive termination of employment for any reason.


7.
ARBITRATION



The parties agree to resolve any disputes through arbitration in Las Vegas,
Nevada. This Section is governed by the Federal Arbitration Act, 9 U.S.C. § 1,
et seq., and applies to any dispute brought by either party arising out of or
related to Executive’s employment including termination of the employment. This
Section is intended to apply to the resolution of disputes that otherwise would
be resolved in a court of law. The following claims are excluded from coverage
by this Section: (1) claims for breach of Section 6, including any of its
subparts, seeking specific performance of or injunctive relief; (2) claims that,
as a matter of law, may not be subject to mandatory arbitration; and (3) claims
that may be adjudicated in small claims court.


Executive specifically acknowledges this provision requires the arbitration of
disputes between Executive and the Company and affirmatively agrees to be bound
by this provision.


/s/ D.L. Executive’s initials


8.    ATTORNEY FEES


The prevailing party is entitled to an award of attorney fees for litigation or
arbitration to enforce this Agreement.


9.
SURVIVAL



The provisions of Sections 6, 7, and 10 will survive termination of this
Agreement and remain enforceable.


10.
SEVERABILITY



The invalidity or unenforceability of any provision of this Agreement will in no
way affect the validity or enforceability of any other provisions or subparts.


11.
ASSIGNMENT AND SUCCESSORS



Neither this Agreement nor any of Executive’s rights or duties may be assigned
or delegated by Executive. This Agreement is not assignable by the Company
without the consent of Executive, except to a successor in interest or a
subsidiary of the Company.


12.
ENTIRE AGREEMENT, WAIVER AND OTHER



Except as set forth herein, this Agreement contains the entire agreement of the
parties and supersedes all previous agreements written or oral, express or
implied, covering the subject matter. No waiver or modification of





--------------------------------------------------------------------------------





any of the provisions of this Agreement will be valid unless in writing and
signed by the party granting the waiver or modification. This Agreement may not
be supplemented except by an instrument in writing signed by both parties.


13.
GOVERNING LAW AND VENUE



This Agreement will be governed by and construed in accordance with the laws of
the State of Nevada. Any legal suit, action or proceeding setting forth claims
excluded from coverage by Section 7 arising out of or relating to this Agreement
or Executive’s employment with Company shall be instituted in the courts of
(including federal courts located in) Clark County, Nevada, and each party
irrevocably submits to the exclusive jurisdiction of such courts in any such
suit, action or proceeding.


14.      SECTION 409A    


For purposes of this Agreement, “Section 409A” means Section 409A of the Code,
and the Treasury Regulations promulgated thereunder (and such other Treasury or
Internal Revenue Service guidance) as in effect from time to time.  The parties
intend that any amounts payable hereunder that could constitute “deferred
compensation” within the meaning of Section 409A will be compliant with Section
409A or exempt from Section 409A.  


14.1    Notwithstanding anything in this Agreement to the contrary, the
following special rule shall apply, if and to the extent required by Section
409A, in the event that (i) Executive is deemed to be a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) (as determined in accordance with
the methodology established by the Company as in effect on the date of
Executive’s “separation from service” (within the meaning of Treasury
Regulations Section 1.409A-1(h)), (ii) amounts or benefits under this Agreement
or any other program, plan or arrangement of the Company or a controlled group
affiliate thereof are due or payable on account of separation from service and
(iii) Executive is employed by a public company or a controlled group affiliate
thereof:  no payments hereunder that are “deferred compensation” subject to
Section 409A shall be made to Executive prior to the date that is six (6) months
after the date of Executive’s separation from service or, if earlier, ten (10)
days following Executive’s date of death; following any applicable six (6)-month
delay, all such delayed payments, plus Interest based on the applicable rate as
of the date payment would have been made but for the Section 409A delay, will be
paid in a single lump sum on the earliest permissible payment date.  


14.2    Any payment or benefit due or payable on account of Executive’s
separation from service that represents a “deferral of compensation” within the
meaning of Section 409A shall commence to be paid or provided to Executive
sixty-one (61) days following Executive’s separation from service; provided that
Executive executes, if required by Section 5.2, the release described therein,
within sixty (60) days following his “separation from service.”  Each payment
made under this Agreement (including each separate installment payment in the
case of a series of installment payments) shall be deemed to be a separate
payment for purposes of Section 409A.  Amounts payable under this Agreement
shall be deemed not to be a “deferral of compensation” subject to Section 409A
to the extent provided in the exceptions in Treasury Regulations §§
1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay plans,”
including the exception under subparagraph (iii)) and other applicable
provisions of Section 409A, and shall be paid under any such exception to the
maximum extent permitted.  For purposes of this Agreement, with respect to
payments of any amounts that are considered to be “deferred compensation”
subject to Section 409A, references to “termination of employment,”
“termination,” or words and phrases of similar import, shall be deemed to refer
to Executive’s “separation from service” as defined in Section 409A, and shall
be interpreted and applied in a manner that is consistent with the requirements
of Section 409A.  In no event may Executive, directly or indirectly, designate
the calendar year of any payment under this Agreement.


14.3    Notwithstanding anything to the contrary in this Agreement, any payment
or benefit under this Agreement or otherwise that is eligible for exemption from
Section 409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C)
(relating to certain reimbursements and in-kind benefits) shall be paid or
provided to Executive only to the extent that the expenses are not incurred, or
the benefits are not provided, beyond the last day of the second calendar year
following the calendar year in which Executive’s “separation from service”
occurs; and provided further that such expenses are reimbursed no later than the
last day of the third calendar year following the calendar year in which
Executive’s “separation from service” occurs.  To the extent any indemnification
payment,





--------------------------------------------------------------------------------





expense reimbursement, or the provision of any in-kind benefit is determined to
be subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one (1) calendar
year shall not affect the indemnification payment or provision of in-kind
benefits or expenses eligible for reimbursement in any other calendar year
(except for any lifetime or other aggregate limitation applicable to medical
expenses), and in no event shall any indemnification payment or expenses be
reimbursed after the last day of the calendar year following the calendar year
in which Executive incurred such indemnification payment or expenses, and in no
event shall any right to indemnification payment or reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.






DATED: December 13, 2018            AGS, LLC




By:    /s/ DAVID LOPEZ
David Lopez, CEO
                            


EXECUTIVE


DATED: December 13, 2018
/s/ NICHOLAS PAUL KIMOKEO AKIONA
Nicholas Paul Kimokeo Akiona





